Citation Nr: 1419571	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-34 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder. 

2.  Entitlement to service connection for prostate cancer, to include as due to in-service chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.R.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1977 to March 1992, from February 1997 to August 1997, and from July 1998 to November 2002.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran testified before the undersigned in a March 2014 video conference hearing, the transcript of which is included in the VA paperless claims processing system. 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Lumbar Spine Disorder

The Veteran contends that his currently diagnosed lumbar spine disorder is related to a hard landing in a Black Hawk helicopter in service.  See March 2014 Hearing Transcript at pg. 6-7.  The Veteran also testified that his lumbar spine disorder may be related to an in-service softball injury where he was tripped and knocked unconscious.  See March 2014 Hearing Transcript at pg. 3-4.  The Veteran further maintains that his lumbar spine disorder may be related to his in-service thymoma surgery.  See March 2014 Hearing Transcript at pg. 4.  The Board notes that the Veteran is service connected for a scar associated with the thymoma surgery during service; however, the Veteran has not asserted that his lumbar spine disorder is caused or aggravated by the service-connected scar disability.  Also, during the March 2014 Board hearing, the Veteran's representative suggested that the Veteran's lumbar spine disorder may be aggravated by his service-connected left knee degenerative joint disease disability.  See March 2014 Hearing Transcript at pg. 11.

Post-service private treatment records have diagnosed the Veteran with pars fracture at L5 with bulging and an impingement mass on the L5 area and mild stenosis at L4-L5.  See May 2007 treatment note from Chesire Medical Center. 

The Veteran has not been afforded a VA examination in regard to his currently diagnosed lumbar spine disorder.  The Board finds that a VA examination is warranted in order to assist in determining whether any currently diagnosed lumbar spine disorder was incurred in or is otherwise related to service.  The VA examiner should also address whether the Veteran's lumbar spine disorder is caused or aggravated by the service-connected left knee disability.

Prostate Cancer

Service treatment records and private treatment records reveal that the Veteran was seen for regular prostate exams while on active duty.  His prostate-specific antigen (PSA) levels were noted to be variable; for example 4.4 in January 1999 and 3.2 in February 1999.  The Veteran had a workup for this condition in April 1999 at which time it was determined that his symptoms were suggestive of prostatitis.

In a September 2006 post-service VA treatment record, a needle biopsy revealed adenocarcinoma of the Veteran's prostate and he subsequently underwent a prostatectomy in December 2006.  Since that time, the Veteran's PSA levels have remained low; however, he has experienced residuals including erectile dysfunction and frequent urination.  

The Veteran maintains that his prostate cancer was initially incurred in service as evidenced by the variable PSA levels in service.  He further maintains that his prostate cancer is etiologically related to in-service chemical exposure in Okinawa and during the Gulf War.  Specifically, the Veteran contends that he buried barrels of hazardous material while stationed in Okinawa.  He also maintains that he was exposed to "burn pits" while serving in the Gulf War.  The Board notes, however, that the Veteran has not asserted which specific chemicals he was exposed to during these periods of service.  See March 2014 Hearing Transcript at pg. 17.  Attempts should be made to verify the Veteran's claimed chemical exposure in Okinawa and during his service in the Gulf War.

The Veteran also testified that he was stationed at Camp Lejeune between 1977 and 1981.  See March 2014 Hearing Transcript at pg. 17-18.  Service personnel records confirm that the Veteran was stationed at Camp Lejeune during this time; therefore, it will be assumed that the Veteran was potentially exposed in some manner to chemicals known to have contaminated the water at Camp Lejeune.  These chemicals include trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent, benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).

Fourteen diseases have been placed into the category of limited/suggestive evidence of an association with the contaminating water-supply system at Camp Lejeune.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  Although prostate cancer is not one of the listed diseases, the Veteran may still establish service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed.Cir. 1994).

In sum, the Board finds that a VA examination is warranted in order to assist in determining: (1) whether the Veteran's prostate cancer was initially incurred in service as evidence by the variable PSA levels in service; (2) whether the Veteran's prostate cancer was a result of chemical exposure in Okinawa and/or due to burn pits during the Gulf War; and (3) whether the Veteran's prostate cancer was caused by the range of chemicals known to have contaminated the water at Camp Lejeune.
Additionally, the most recent VA treatment record in the claims file is dated October 14, 2009.  On remand, the RO should also obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request that the Veteran provide any additional details regarding the approximate dates, location, and nature of the alleged exposure in Okinawa and during his service in the Gulf War.

2.  Then, attempt to verify the Veteran's claimed chemical exposure with the Joint Services Records Research Center (JSRRC) and/or any other appropriate facility.  A determination as to whether exposure to any chemicals or environmental hazards has been verified or conceded should be documented in the record.

3.  The RO/AMC should obtain any outstanding VA treatment records dated after October 14, 2009 from the White River Junction VA Medical Center and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

4.  Then, schedule the Veteran for a VA spine examination to assist in determining the nature and etiology of the Veteran's current lumbar spine disorder(s).  All necessary tests should be performed.  The claims folder should be reviewed as noted in the above paragraph. 

The examiner is requested to furnish an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed lumbar spine disorder(s) was incurred in or is otherwise related to service.  (Note:  The VA examiner should address all of the Veteran's contentions, including that his lumbar spine disorder is related to (i) a hard landing in a Black Hawk helicopter during service; (ii) an in-service softball injury where he was tripped and knocked unconscious; and (iii) the in-service thymoma surgery).

(b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed lumbar spine disorder(s) are caused or aggravated by (increased in severity beyond its natural progression) the service-connected left knee degenerative joint disease disability.

A complete rationale for the opinions rendered should be provided.  

5.  Schedule the Veteran for a VA urology examination to assist in determining the nature and etiology of the Veteran's prostate cancer and related residuals, if any.  All necessary tests should be performed.  The claims folder should be reviewed as noted in the above paragraph. 

The examiner is requested to furnish an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater) that the Veteran has currently diagnosed prostate cancer or residuals of prostate cancer that was incurred in or are otherwise etiologically related to service, to include variable PSA levels in service.

(b)  Whether it is at least as likely as not (50 percent or greater) that the Veteran's prostate cancer (or residuals of prostate cancer) is caused by any verified or conceded chemical exposure in Okinawa or chemical or environmental hazard exposure during service in the Gulf War. 

(c)  Whether it is at least as likely as not (50 percent or greater) that the Veteran's prostate cancer (or residuals of prostate cancer) is caused by exposure to chemicals at Camp Lejeune, North Carolina. (Note: The chemicals include trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent, benzene, vinyl chloride, and other volatile organic compounds (VOCs) were also found to be contaminating the water-supply systems).

A complete rationale for the opinions rendered should be provided.  If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiners should so specify in the report, and explain why any opinion could not be offered.  

6.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


